Regarding the independent claim 1, applicant amended the claim to incorporate “a first pad and a second pad…to produce muscle stimulation”, and regarding the independent claim 6, applicant amended the claim to further incorporate “a communication interface”, filed 3/01/2021. By itself, these amendments are not enough to overcome the previous prior art rejections over Wham.

Note from 12:
Regarding the independent claim 1, applicant amended the claim to incorporate “a first pad and a second pad…to produce muscle stimulation”, and regarding the independent claim 6, applicant amended the claim to further incorporate “a communication interface”, filed 3/01/2021. By itself, these amendments are not enough to overcome the previous prior art rejections over Wham. Specifically, Examiner notes that the source and return electrodes are interpreted as analogous to a first and second pad, in that they are incorporated as components of electrosurgical probes or sealing forceps ([0019]), e.g. they require metallic surfaces that make contact with tissue that provide analogous functions to pads. Furthermore, there is nothing in Wham that prevents it from being utilized to produce muscle stimulation, as it is reasonable that the electrodes would stimulate muscle if they made contact. Additionally, Wham recites “the tissue treatment algorithm is initialized and a configuration file is loaded” ([0031]), indicating there is necessarily an interface for communicating a file with the system. Therefore, Wham still reads on the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792